DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 27 AUGUST 2021 is considered.  The claim set which consists of three (3) pages and the claims listed are Claims 1-20, where Claims 1-8 are original and Claims 9-20 are new are considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 JANUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-17 of U.S. Patent No. 9,937,494. Although the claims at issue are not identical, they are not patentably distinct from each other.  Both the instant invention and the ‘494 are directed towards a method of preparing a reagent solution.  Most of the steps in the ‘494 and the instant invention are the same.  While the instant invention is drawn solely to a 
EXAMINER’S COMMENT
The only pending rejections is the double patenting rejection.  There are no other rejections or objections. 
The closes prior art of record is to PEARCY, WO 2012/006185 A1, which teaches a method of preparing a reagent solution, including providing an enclosure: a container within the enclosure, the container defining an internal cavity having a compressible volume and defining a passage providing a fluidic communication between the internal cavity; pressurizing the fluid within the enclosure, the fluid flowing into the internal cavity of the container and compressing the compressible member, Figure 5A, B, 6.  The PEARCY reference teaches some limitations of the invention, but fails to teach or suggest the depressurization step.  While the plunger of PEARCY is depressed to allow fluidic in the reservoir to flow, there is no teaching or suggestion of depressurizing.  
The PEARCY reference was also used in the previous/parent cases and used as the primary reference in the rejection.  
In ‘494 (cited above in the double patenting rejection), the rejection of the previously pending method claims were rejected under CHING, WO 2012/151473 A2.  Upon review of the claims of ‘494, the instant invention and the NOA of the ‘494 patent, the CHING reference also does not teach or suggest the claimed method steps of pressurizing and depressurizing as presented in Claim 1.
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797